         Case 1:21-cr-00028-APM Document 108 Filed 03/26/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 United States of America,

                       v.
                                                           Case No. 21-cr-028 (APM)
 Jessica Watkins,

                Defendant.


   UNOPPOSED MOTION TO HOLD MOTION FOR RECONSIDERATION OF
DETENTION ORDER IN ABEYANCE PENDING ADDITIONAL DISCOVERY AND TO
                        VACATE HEARING

       Jessica Watkins, through counsel, respectfully requests that the Court hold her pending

motion for reconsideration in abeyance while the record is more fully developed. The

government has started the process of producing discovery and of disclosing exculpatory

evidence; however, much has yet to be produced. While she continues to maintain her release

would not pose a substantial risk to the community, Ms. Watkins wants to ensure that when the

Court ultimately reviews its bond decision, she is able to present a more complete picture that

places her actions into the proper context, and allows the Court the opportunity to properly

consider where she falls on the spectrum of people who have been held versus people who have

been released. This is not possible given the current state of the discovery production. Ms.

Watkins asks that the hearing scheduled for Monday be vacated until as she renews her motion.

The government does not oppose this request.




                                                1
Case 1:21-cr-00028-APM Document 108 Filed 03/26/21 Page 2 of 2




                                  Respectfully submitted,
                                  A.J. KRAMER
                                  Federal Public Defender

                                  _________/s/_________________
                                  Michelle Peterson
                                  Chief Assistant Federal Public Defender
                                  Federal Public Defender’s Office
                                  625 Indiana Ave NW, Suite 550
                                  Washington, D.C. 20004
                                  (202) 208-7500




                              2
